Title: William Temple Franklin to William Robeson, 3 September 1781
From: Franklin, William Temple
To: Robeson, William


Dear Sir,
Passy 3 Sept 1781
Mr. Raymond is just arrived, & has brought with him your black Servant. They Boy seems desirous of returning to you, provided you send him some Money together with his Freedom. He says the latter was his due immediately on his Arrival in England. He has lodg’d himself some where in Passy, & purposes waiting 15 Days for your Ansr. I offer’d him Bed & Board here without Expence, but he would not accept of it. You will please to let me know, by Return of Post, your Intentions relative to this Black Gentleman, who seems to have a great Opinion of his Importance, & not very willing to let himself be governed by me.
With sincere Regard I am, &ca.
I have seen nothing of your watch.Capt. Robeson
